Citation Nr: 1335910	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  08-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for bilateral pes planus.

2. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine, prior to June 28, 2010.

3. Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine, from June 28, 2010, to November 7, 2011.

4. Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, from November 7, 2011, to November 29, 2012, and since January 1, 2013.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran then perfected a timely appeal of the claims.

In a December 2011 rating decision, the RO granted an increased evaluation of 20 percent for lumbar disc disease, effective June 2010, and a rating of 40 percent, effective November 2011.  The Veteran was also granted a 100 percent rating from November 30, 2012, to January 1, 2013.  Despite the grants of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned.  A transcript is associated with the claims file.

In April 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The AMC certified this appeal to the Board in June 2013.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AMC initially consider this evidence in a statement dated in August 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Recently, in April 2013, the Board remanded these claims to the AMC.  To date, all of the requested development has not been completed.   Specifically, the Board requested that the AMC obtain the Veteran's VA and private treatment records pertaining to his lumbar spine surgery conducted on November 30, 2012.  In response, the AMC obtained the Veteran's recent VA treatment records, but did not obtain the Veteran's private treatment records.  Additionally, the recent VA treatment records do not include the actual surgical notes and post-service surgical notes.  Instead, from November 30, 2012, to December 2, 2012, the Veteran's VA treatment records (contained in his paperless Virtual VA file) state "scanned note attached;" however, nothing is attached and the surgical records are not in the Veteran's paper or paperless claims file.  A subsequent VA treatment record dated on December 7, 2012, indicates that the Veteran had a back procedure performed on the past Friday, but again these records are not in the claims file.  Further, a March 2013 VA treatment record reports that the Veteran had low back surgery in November 2012 on a referred/fee basis with Scott and White, his private medical provider.  The AMC did not obtain these private treatment records dated in November 2012 from Scott and White.  Upon remand, these records must be obtained. 

Additionally, in its remand directives, the Board asked the AMC to schedule the Veteran for a Social and Industrial Survey for his TDIU claim.  The Veteran was never scheduled for such Survey.  Instead, a TDIU opinion was provided in May 2013 based on the Veteran's physical service-connected disabilities.  The Veteran was then provided a VA psychiatric examination (not a Social and Industrial Survey) in June 2013.  However, no employability opinion was provided at the June 2013 examination, and no subsequent addendum opinion was provided.  The AMC also did not address the June 2013 VA psychiatric examination in its readjudication of the issue in the June 2013 Supplemental Statement of the Case (SSOC).  The Board finds that these actions do not represent substantial compliance with its remand directives, and the appeal must again be remanded.

Further, in its remand directives, the Board requested that the Veteran be scheduled for a VA foot examination and medical opinion.  Upon remand, the Veteran was scheduled for a VA foot examination in May 2013.  However, a medical opinion on the etiology of the Veteran's arthritis of his feet was not provided.  This medical opinion was specifically requested by the Board in its remand.  Instead, the May 2013 VA examiner found that the Veteran did not have arthritis of his feet at the examination, and therefore the examiner did not provide an opinion on arthritis of the feet.  However, the Veteran did have arthritis of the feet at the November 2009 VA examination, which was during the course of the appeal.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  Thus, the Board finds that this claim must be again remanded for this medical opinion to be obtained.  

Therefore, these claims must again be remanded for these actions to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all VA surgical treatment records pertaining to the Veteran's lumbar spine surgery conducted on November 30, 2012.  Specifically, open and print the "scanned note attached" pertaining to the Veteran's VA lumbar surgery and dated from November 30, 2012, to December 2, 2012.  This document is not currently scanned into the Veteran's Virtual VA file.

All attempts to secure this evidence must be documented in the claims file.  

2. Obtain and associate with the claims file all private surgical treatment records pertaining to the Veteran's lumbar spine surgery conducted on November 30, 2012.  Specifically, contact the Veteran and obtain his authorization for his private surgical treatment records from Scott and White medical providers.  

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. Ask the original May 2013 VA foot examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA foot examination.  The Veteran's claims folder must be reviewed by the examiner.

In light of arthritis of the feet diagnosed at the November 2009 VA examination, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the feet is (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected bilateral pes planus.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's arthritis found prior to aggravation; and (b) the increased manifestations that are proximately due to pes planus.  For purposes of this opinion, the examiner is to assume that the Veteran currently has arthritis of the feet.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

4. Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report. 

The examiner should opine as to whether the Veteran's service-connected disabilities (skin condition, low back disorder, mood disorder, hypertension, foot condition, radiculopathy of the left lower extremity, and erectile dysfunction) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience. 

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

5. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


